Dismissed and Memorandum Opinion filed January 8







Dismissed
and Memorandum Opinion filed January 8. 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01114-CV
____________
 
INWOOD NORTH HOMEOWNERS ASSOCIATION, Appellant
 
V.
 
KARL D. FERRARO and VANNARIN CHAITONTEUK FERRARO, Appellees
 

 
On Appeal from the
County Civil Court at Law No. 4
Harris County,
Texas
Trial Court Cause
No. 924024
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a default judgment signed November 4, 2008.  On December 29,
2008, appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  According to the
motion, the trial court vacated the default judgment on December 3, 2008,
rendering this appeal moot.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.